DETAILED ACTION
This action is in response the communications filed on 08/25/2021 in which claims 1, 8, 13, 18 and 21 are amended, and claims 1-3, 6-10, 13-15, 18 and 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2021 and 02/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 38, “updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent, a value that influences…” should be “updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent, the value that influences…” because the key element “a value that influences whether the particular third party computational agent is selected” is recited (first time seen) in line 22.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-10, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 20130311997 A1) in view of Wang ("Policy Learning for Domain Selection in an Extensible Multi-domain Spoken Dialogue System").
In regard to claims 1, 8, 13 and 18, Gruber teaches: A method comprising: receiving, by one or more processors, (Gruber, [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital processors 204, and a peripherals interface 206."; also see [0043])
a representation of an utterance spoken at a computing device; (Gruber, [0037] "In various embodiments, the digital assistant client module 264 is capable of accepting voice input [an utterance], text input, touch input, and/or gestural input through various user interfaces (e.g., the I/O subsystem 244) of the user device 104. [a computing device]")
identifying, by one or more of the processors, and based on the utterance, a multi-element task to be performed, ([0089] "In some embodiments, the digital assistant 326 receives a user input [voice input / utterance], and determines that the user input corresponds to a particular template that is associated with multiple third party service providers. [a multi-element task to be performed by multiple service providers]") the multi-element task including at least a first sub-set of elements and a second sub-set of elements; (Gruber, [0111] "In some embodiments, the DA client 104 generates a voice output with a voice having a first set of voice characteristics for tasks associated with default domains 372 [a first sub-set of elements] and generates a voice output with a voice having a second set of voice characteristics for tasks associated with third party domains 374.  [a second sub-set of elements]")
identifying, by one or more of the processors, a first party computational agent to perform the multi-element task; (Gruber, [0089] "In some embodiments, the digital assistant 326  receives a user input, and determines that the user input corresponds to a particular template that is associated with multiple third party service providers."; the DA server including digital assistant is a first party agent.; [0127] "In some embodiments, the DA server [a first party agent] identifies one or more private domains (e.g., default domains 372) and one or more third party domains (e.g., third party domains 374) and uses an appropriate task flow model associated with a private domain.")
in response to determining that a capability level of the first party computational agent indicates the first party computational agent can only perform the first sub-set of elements of the multi-element task: (Gruber, [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372. [the first sub-set of elements]"; [0108] "the ontology 360 includes the third party domain 374 and the default domains 370 (e.g., the restaurant reservation domain 362 and the reminder domain 364, FIG. 3C), which are not received from a third party service provider... For example, in some embodiments, the default domains 372 do not correspond to retrieving sports scores [a capability level of the first agent / the first agent can only perform some specific task], but one or more third party domains 374 include a 'sports scores' domain for addressing sports score queries from users."; The DA server including digital assistant is a first party agent. Default domain (restaurant domain) and third party domain (sports domain) perform respective tasks.)
determining, by one or more of the processors, capability levels of respective third party computational agents, of a plurality of third party computational agents, to perform the multi-element task; (Gruber, [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes [capability levels of respective third party agents]..."; [0073] "In some embodiments, the natural language processor 332 shown in FIG. 3B receives the token sequence (e.g., a text string) from the speech-to-text processing module 330, and determines what nodes are implicated by the words in the token sequence. In some embodiments, if a word or phrase in the token sequence is found to be associated with one or more nodes in the ontology 360 (via the vocabulary index 344), the word or phrase will 'trigger' or 'activate those nodes. [a plurality of third party computational agents]")
determining, by one or more of the processors, that a particular capability level of a particular third party computational agent, of the plurality of third party computational agents, indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain having the highest confidence value [a particular capability level] (e.g., based on the relative importance of its various triggered nodes) is selected."; [0073] "When multiple nodes are 'triggered,' based on the quantity and/or relative importance of the activated nodes, the natural language processor 332 will select one of the actionable intents as the task (or task type) [the second sub-set elements can be performed by the third party agent] that the user intended the digital assistant to perform.")
in response to determining that the particular capability level of the particular third party computational agent indicates the particular third party computational agent can perform the second sub-set of elements of the multi-element task: (Gruber, see above [0073])
selecting, by one or more of the processors, … the particular third party computational agent, from among the plurality of third party computational agents, to perform the second sub-set of elements of the multi-element task; (Gruber, [0073] "In some embodiments, the domain that has the most 'triggered' nodes is selected."; [0073] "In some embodiments, the domain having the highest confidence value (e.g., based on the relative importance of its various triggered nodes) is selected.")
causing, by one or more of the processors, the first party computational agent to perform the first sub-set of elements of the multi-element task; (Gruber, [0119] "In some embodiments, when the DA server locates two or more service providers that can perform the identified task type, the DA server selects one of the two or more service providers"; [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0053] "In some embodiments, the digital assistant system 300 includes one or more default domains 372."; any service provider or server within the default domain performs the first sub-set tasks)
causing, by one or more of the processors, the particular third party computational agent to perform the second sub-set of elements of the multi-element task; (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120 (e.g., navigation service(s) 122-1, messaging service(s) 122-2..."; any service provider within the third-party domain performs the second sub-set tasks)
subsequent to causing the particular third party computational agent to perform the second sub-set of elements of the multi-element task: (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108 [after performing the second sub-set task]... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")
receiving, by one or more of the processors, and from the particular third party computational agent, an indication of actions performed by the particular third party computational agent; and (Gruber, [0121] "The service provider then receives (420) the request, performs (422) the requested task, and sends (424) one or more results [an indication performed by the third party] relating to the performance of the requested task to the DA server 108... "; [0025] "In some embodiments, the DA server 106 communicates with external services 120")

Gruber does not teach, but Wang teaches: selecting, ... and based on a value that influences whether the particular third party computational agent is selected responsive to an occurrence of the utterance associated with at least the second sub-set of elements, the particular third party computational agent... (Wang, p. 57 "This paper proposes a Markov Decision Process and reinforcement learning based approach for domain selection in a multidomain Spoken Dialogue System built on a distributed architecture."; Wang is an analogous art.; p. 59 "... the central controller chooses, according to its policy, the module (either a domain expert or a service [selecting a particular 3rd party agent]) whose results will be provided to the user."; p.60 "we propose an MDP-based approach for learning an optimal central control policy."; p.60 "The aim of policy optimisation is to seek an optimal policy V* that maximises the value function... the optimal value V*[a value that influences whether the particular third party computational agent is selected] can be expressed... V*(S) = max Q(s, a)"; the system selecting an agent based on the best policy, which is based on the Q-value.)(In reinforcement learning, The essential goal of reinforcement learning is learning a sequence of actions that lead to a long-term reward. A Q-value is a representation of the long-term reward an agent would receive when taking this action at this particular state, followed by taking the best path possible afterward. Therefore, Q-value represents a long-term reward that influences whether a domain expert is selected.)(Wang, p. 59 "the central controller should also have basic dialogue abilities for confirmation and clarification purposes."; the central controller is 1st party agent associated with 1st sub-set of elements, all expert domains or services are 3rd party agent associated with 2nd sub-set of elements.)

    PNG
    media_image1.png
    448
    907
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    31
    230
    media_image2.png
    Greyscale
updating, by one or more of the processors, and based on the indication of the actions performed by the particular third party computational agent, a value that influences whether the particular third party computational agent is selected responsive to future occurrences of the utterance associated with at least the second sub-set of elements; and (Wang, p. 59 "... the central controller distributes the raw query... to all the domain experts and the service modules, which will attempt to process the query and return their results to the central controller [based on the indication of the actions performed by the agent]."; p. 60, 4.3 Function Approximation "After this, the policy optimisation problem be comes learning the parameter θ to approximate the Q-values based on example dialogue trajectories. [updating/learning q-value based on dialog trajectories]"; p. 58 "the proposed approach... has the advantage of action selection in consideration of long-term rewards [e.g. considering long-term / future occurrences]"; p. 59 "The main focus of this paper is to seek a policy for robustly switching the control flow among those domain experts and services (the serv ice ranker in practice) during a dialogue"; Q-value represents a long-term reward that influences whether a domain expert is selected.) 
subsequent to updating the value that influences whether the particular third party computational agent is selected responsive to the future occurrences of the utterance associated with at least the second sub-set of elements: (Wang, p. 60, 4.3 Function Approximation "After this, the policy optimisation problem becomes learning the parameter θ to approximate the Q-values based on example dialogue trajectories. [updating/learning q-value based on dialog trajectories]"; Q-value represents a long-term reward that influences whether a domain expert is selected.)
receiving, by one or more of the processors, an additional representation of the utterance spoken at the computing device or an additional computing device; (Wang, p. 58 "It aims to collect and satisfy user requests in an interactive manner, where different types of interactions can be involved. Here we focus ourselves on two interaction scenarios, i.e. task-oriented (multi-turn) dialogues... "; p. 66 dialogue containing multiple user goals. [e.g. an additional representation of the utterance]"; p. 59 "a user’s query (either an ASR utterance or directly typed in text)… [receiving utterance]"; p. 58, see Figure 1: The distributed architecture of the voice assistant system; the spoken dialogue system or the voice assistant system receives utterance and inherently teaches a computing device.)
identifying, by one or more of the processors, and based on the utterance, an additional multi-element task to be performed, the additional multi-element task including at least the second sub-set of elements; and  (Wang, p. 59 "a user’s query (either an ASR utterance or directly typed in text)... where the user may have multiple or compound goals (e.g. booking a flight ticket, booking a restaurant in the destination city and checking the weather report of the departure or destination city [e.g. the additional multi-element task including at least the second sub-set of elements])."; also see the above limitation: task-oriented (multi-turn) and fig. 4)

    PNG
    media_image3.png
    104
    281
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    31
    230
    media_image2.png
    Greyscale
utilizing, by one or more of the processors, the updated value that influences whether the particular third party computational agent is selected responsive to the additional utterance associated with at least the second sub-set of elements in determining whether to select the particular third party computational agent or an additional particular third party computational agent, (Wang, p. 60 "The aim of policy optimisation is to seek an optimal policy V* that maximises the value function... the optimal value V*[a value that influences whether the particular third party computational agent is selected] can be expressed... V*(S) = max Q(s, a)... ● present (d): presenting the output of domain expert d to user ● present_ood(null): presenting the results of the top-ranked out-of-domain service given by the service ranker; ● confirm(d): confirming whether user wants to continue with domain expert d (or to switch to out-of-domain services); ..."; the system using Q-function to record the Q-value updated by Φ, and Q-value represents a long-term reward that influences whether a domain expert is selected. [using the updated value to select the agent]) from among the plurality of third party computational agents, to perform the second sub-set of elements. (see Fig. 1. all expert domains or services are 3rd party agent associated with 2nd sub-set of elements.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dialog system with multiple domain of Gruber to include policy learning and sequential planning. Doing so would improve action selection in consideration of long-term rewards and mitigate errors. (Wang, p. 57 " In the proposed framework, the domain selection problem is treated as sequential planning instead of classification"; p. 58 "Comparing to the previous classification-based methods… the proposed approach not only has the advantage of action selection in consideration f long-term rewards, it can also yield more robust policies that allow clarifications and confirmations to mitigate ASR and Spoken Language Understanding (SLU) errors.")

Claims 8, 13 and 18 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 8, 13 and 18. In addition, Gruber teaches: 
(claim 8) A computing device comprising: at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
(claim 13) A computing system comprising: one or more communication units; at least one processor; and at least one memory comprising instructions that when executed, cause the at least one processor to execute a first computational agent configured to (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308 [communication units].")
(claim 18) A computer-readable storage medium storing instructions that, when executed, cause one or more processors (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 includes a memory interface 202, one or more processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308")
In regard to claims 2, 9 and 14, Gruber and Wang teach: The method of claim 1, wherein performing the first sub- set of elements further comprises: (Gruber, see above [0111])
determining, by one or more of the processors, that additional information is needed to perform the second sub-set of elements; (Gruber, [0078] "In some embodiments, the task flow models 354 include procedures for obtaining additional information from the user, and task flows for performing actions associated with the actionable intent [actionable intent within third party domain (the second sub-set tasks)]."; [0093] "As described above, in order to complete a structured query, the task flow processor 336 may need to initiate additional dialogue with the user in order to obtain additional information, and/or disambiguate potentially ambiguous utterances. When such interactions are necessary, the task flow processor 336 invokes the dialogue flow processing module 334 to engage in a dialogue with the user.)
causing, by one or more of the processors, the first party computational agent to gather the additional information; and (Gruber, [0093] "In some embodiments, the questions are provided to and answers are received from the users through the I/O processing module 328. For example, the dialogue flow processing module 334 presents dialogue output to the user via audio and/or visual output, and receives input from the user via spoken or physical (e.g., touch gesture) responses.")
causing, by one or more of the processors, the first party computational agent to output the gathered additional information to the particular third party computational agent.  (Gruber, [0093] "Continuing with the example above, when the task flow processor 336 invokes the dialogue flow processing module 334 to determine the 'party size' and 'date' information for the structured query associated with the domain 'restaurant reservation,' the dialogue flow processing module 334 generates questions such as 'For how many people?' and 'On which day?' to pass to the user. Once answers are received from the user, the dialogue flow processing module 334 populates the structured query with the missing information, or passes the information to the task flow processor 336 to complete the missing information from the structured query."; [0121] "The service provider [second agent] then receives (420) the request, performs (422) the requested task, and sends (424) one or more results relating to the performance of the requested task to the DA server 108."; the service provider [second agent] receives data from the DA server [first agent])
In regard to claims 3, 10 and 15, Gruber and Wang teach: The method of claim 2, wherein causing the first party computational agent to output the gathered additional information to the particular third party computational agent comprises: (Gruber, see above [0121])
responsive to determining, by one or more of the processors and based on an authorization data store, (Gruber, [0060] "In some embodiments, the memory 302 [data store] also includes a user application data 340, which identifies one or more software applications a respective user is authorized to use.") that the particular third party computational agent is authorized to receive the gathered additional information, ([0126] "In some embodiments, identifying (414) a respective task type includes determining whether the user is authorized to use services of one or more third party service providers. In some embodiments, the user is deemed to be authorized for a particular third party service provider when the user is authorized to use a software application associated with the particular third party service provider. For example, if the user has bought an application for a particular service provider (e.g., a restaurant rating service provider), then the user is deemed to be authorized to use services of the particular service provider (and corresponding third party domains 374). If the user is authorized for the one or more third party service providers, the DA server searches the domains (e.g., one or more third party domains 374) in the ontology 360.")
causing the first party computational agent to output, the gathered additional information to the particular third party computational agent. (Gruber, [0121]; [0126] "Once the DA server identifies a relevant domain, the DA server uses an appropriate task flow model associated with the relevant domain (and corresponding to the one or more authorized third party service providers).")
In regard to claim 6, Gruber and Wang teach: The method of claim 1, wherein the one or more processors are included in the computing device. (Grbr., [0030] "FIG. 2 is a block diagram of a user device 104 in accordance with some embodiments. The user device 104 [computing device] includes a memory interface 202, one or more processors 204, and a peripherals interface 206.")
In regard to claim 7, Gruber and Wang teach: The method of claim 1, wherein the one or more processors are included in a computing system. (Grbr., [0021] "FIG. 1 is a block diagram of an operating environment 100 of a digital assistant [a computing system] according to some embodiment"; [0030] processors 204, and a peripherals interface 206."; [0043] "The digital assistant system 300 includes memory 302, one or more processors 304, an input/output (I/O) interface 306, and a network communications interface 308.")
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Wang in further view of Julia (US 7036128 B1).
In regard to claim 21, Gruber and Wang do not teach, but Julia teaches: The method of claim 1, wherein causing the particular third party computational agent performs the second sub-set of elements of the multi-element task comprises: (Julia, col. 19 ln. 4 "FIG. 11 depicts operations involved in a facilitator agent response to a service request in accordance with a preferred embodiment of the present invention... The facilitator then proceeds to construct a goal satisfaction plan in a next step 1106. In steps 1108 and 1110, respectively, the facilitator determines the required sub-goals and then selects agents [the particular third party computational agent] suitable for performing the required sub-goals [performing the second sub-set of elements of the multi-element task].")
causing the particular third party computational agent to perform the second sub-set of elements of the multi-element task in parallel with causing the first party computational agent to perform the first sub-set of elements of the multi-element task. (Julia, col. 19 ln. 14 "The facilitator then transmits the sub-goal requests to the selected agents in a step 1112 and receives the results of these transmitted requests in a step 1114. It should be noted that the actual implementation of steps 1112 and 1114 are dependent upon the specific goal satisfaction plan. For instance, certain sub-goals may be sent to separate agents [3rd party agent and 1st part agent] in parallel [performing in parallel], while transmission of other sub-goals may be postponed until receipt of particular answers.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gruber and Wang to incorporate the teachings of Julia by 
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 16 middle- p.17 middle, claim 1): “However, the Applicant's attorney respectfully submits that neither the ‘monitor[ed] parameters’ of Kirrane, nor the ‘analytical data’ of Kirrane disclose the claimed ‘value’… Rather, the ‘monitor[ed] parameters’ of Kirrane are ‘parameters of a communication session’… Moreover, the ‘analytical data’ of Kirrane is ‘associated with the available agents of the contact center’… Put another way…”
Examiner answers: the arguments do not apply to the references (Wang) being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                          


/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122